Citation Nr: 1141556	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  04-44 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased initial evaluation for varicose veins of the right lower extremity, currently evaluated as 20 percent disabling bilaterally.  

2.  Entitlement to an increased initial evaluation for varicose veins of the left lower extremity, currently evaluated as 20 percent disabling bilaterally.  

3.  Entitlement to an initial compensable evaluation for service-connected hallux valgus of the left foot.

4.  Entitlement to an initial compensable evaluation for service-connected hallux valgus of the right foot.

5.  Entitlement to a separate initial compensable evaluation for a scar associated with a service-connected status post testicular cancer with removal of the left testicle and scar.  

6.  Entitlement to an initial evaluation in excess of 0 percent prior to September 8, 2009, and in excess of 10 percent from September 8, 2009, for service-connected for status post testicular cancer with removal of the left testicle and scar.  

7.  Entitlement to an initial evaluation in excess of 0 percent prior to September 8, 2010, and in excess of 10 percent from September 8, 2010, for a right knee disability.        

8.  Entitlement to an initial evaluation in excess of 0 percent prior to September 8, 2009, in excess of 10 percent from September 8, 2009, and in excess of 20 percent from October 29, 2010 for a low back disability, to include separate neurologic manifestations of a low back disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1981 to August 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2003 rating decision of the Department of Veterans Affairs (VA) Los Angeles, California, Regional Office (RO) that, in pertinent part, granted the Veteran's claims of service connection and assigned a 20 percent rating for varicose veins of the bilateral lower extremities, a 0 percent rating for lower back pain, separate 0 percent ratings for bilateral hallux valgus, a 0 percent rating for right knee sprain, and a 0 percent rating for scar, status post testicular cancer and removal of the left testicle.  All of these disabilities were granted service connection effective September 1, 2002.  

The Veteran was granted service connection for varicose veins of the bilateral lower extremities with a 20 percent evaluation, under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7120.  A note following DC 7120 indicates that the assigned evaluations are for involvement of a single extremity.  If more than one extremity is involved, each extremity is to be evaluated separately and combined (under 38 C.F.R. § 4.25), using the bilateral factor (38 C.F.R. § 4.26), if applicable.  However, because the Veteran is service connected for varicose veins of each extremity and it is unclear what rating the RO assigned for each leg, the Board will separately evaluate each extremity, and allow the RO to combine the ratings for them under 38 C.F.R. § 4.25.  

In January 2008, the Veteran's claim was remanded by the Board for additional development.  

The Veteran was scheduled for a May 2008 Board hearing.  The Veteran did not appear for the hearing.  Although the Veteran has since submitted statements to the effect that he was not properly notified of the place and time of his Board hearing, he has not brought a timely motion for a new hearing as required by 38 C.F.R. § 20.702(d), and therefore his hearing request is deemed withdrawn.  

The Veteran's claims were again remanded by the Board for additional development in July 2009.  

An August 2010 rating decision granted the Veteran a 10 percent rating for lower back pain, effective September 8, 2009, and a 20 percent rating effective October 29, 2010; a 10 percent rating for a right knee sprain, effective September 8, 2009, and a 10 percent rating for scar, status post testicular cancer, effective September 8, 2009.  

The medical evidence of record indicates that the Veteran's service connected status post testicular cancer manifests two compensable scars and therefore the Board has added the issue of entitlement to a separate initial compensable evaluation for a scar associated with a service-connected status post testicular cancer with removal of the left testicle and scar.  

The Veteran's claims have been re-characterized to reflect the development of his case and the medical evidence of record.  

The issues of entitlement to higher initial evaluations for low back, right knee, and bilateral hallux valgus disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran's varicose veins of the right lower extremity are productive of persistent edema and stasis pigmentation or eczema, but not persistent ulceration.

2.  The competent evidence of record shows that the Veteran's varicose veins of the left lower extremity are not productive of intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking.

3.  The competent evidence of record shows that the Veteran has a separate scar that is painful on examination associated with his service-connected status post testicular cancer with removal of the left testicle and scar.  

4.  Prior to September 8, 2009, the competent evidence of record shows that the Veteran's status post testicular cancer with removal of the left testicle and scar is not characterized by scars exceeding 6 square (sq.) inches (39 sq. centimeters (cms)), that are unstable or that are painful on examination, or that cause separate symptoms or limitation of motion.  The competent evidence of record also shows that prior to September 8, 2009, the Veteran's status post testicular cancer with removal of the left testicle and scar resulted in the removal of one testicle, has not caused voiding or renal dysfunction, and has remained as a benign, rather than malignant, neoplasm.  

5.  From September 8, 2009, the competent evidence of record shows that the Veteran's status post testicular cancer with removal of the left testicle and scar is characterized by scars of less than 12 square (sq.) inches (77 sq. centimeters (cms)), and that they do not cause separate symptoms or limitation of motion.  The competent evidence of record also shows that from September 8, 2009, the Veteran's status post testicular cancer with removal of the left testicle and scar resulted in the removal of one testicle, has not caused voiding or renal dysfunction, and has remained as a benign, rather than malignant, neoplasm.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent, but no more, for varicose veins of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code (DC) 7120 (2011).

2.  The criteria for a rating in excess of 0 percent for varicose veins of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code (DC) 7120 (2011).  

3.  The criteria for a separate initial compensable evaluation of 10 percent, but no more, for a scar associated with a service-connected status post testicular cancer with removal of the left testicle and scar have been met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Code (DC) 7804 (2007). 

4.  The criteria for an initial evaluation in excess of 0 percent prior to September 8, 2009, and in excess of 10 percent after September 8, 2009, for service-connected for status post testicular cancer with removal of the left testicle and scar, have not been met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115(b), 4.118, Diagnostic Codes (DCs) 7524, 7529, 7800-7805 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance 

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2011).  September 2002, July 2009, and August 2011 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment record have been obtained.  38 U.S.C.A. § 5103A , 38 C.F.R. § 3.159.  Numerous adequate VA examinations were conducted to assess the severity of the Veteran's varicose veins and status post testicular cancer with removal of the left testicle and scar; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).   

There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 


II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection, or on appeal of a subsequent denial of an increased rating, it may be found that are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A.  Varicose Veins

The Veteran seeks an evaluation in excess of 20 percent for varicose veins of his bilateral lower extremities.  He contends that his varicose veins cause cramps and that he has had clots in his lower right leg and that the condition causes fatigue.   
The April 2003 rating decision on appeal granted the Veteran service connection for varicose veins of the bilateral lower extremities with a 20 percent evaluation, effective September 1, 2002, under 38 C.F.R. § 4.104, DC 7120.  

Each of the Veteran's extremities will be evaluated separately and the RO will combine the ratings for them under 38 C.F.R. § 4.25.  

A private examination contracted by VA in October 2002 notes that the Veteran complained of pain, which is worse after walking or standing, swelling, and darkened skin.  A physical examination was conducted.  The Veteran is 1+ edema on the right leg.  Varicose veins thin in the right leg, severe.  No muscle atrophy.  An impression of varicose veins, severe in the right leg and mild in the left leg, was given.  

March 2003 VA treatment records indicate that the Veteran had an ultrasound of his right leg.  An impression of normal ultrasound of the right lower extremity veins was given, and it was noted that there was no evidence of superficial or deep vein thrombosis.  

March 2003 VA treatment record note that the Veteran has a clinical history of chronic right calf varicose veins with pain.  Following ultrasound examination, it was noted that there was no evidence of superficial or deep venous thrombosis.  

September 2003 VA treatment records note that the Veteran has symptomatic varicose vein disease in the right leg.  He had an episode of superficial thrombosis about 5 months ago, which is now resolved.  Examination revealed that he had large varicose veins on the right lower leg and multiple angiomata.  He has no induration or ulceration, pigmentation, or hair loss.  He reports his ankle swells despite compression hose.  

VA examination was conducted in September 2009, and the examiner noted a review of the Veteran's claim file.  Currently he has leg cramps and wears support hose on his right lower leg.  There is no history of vascular neoplasm, aneurysm, or post phlebitic syndrome.  The Veteran reports his right leg has persistent edema, persistent pain, and persistent skin discoloration.  A physical examination revealed varicose veins of the right lower extremity, and that there was edema, which was not massive, but that was boardlike.  There was statis pigmentation or eczema.  Ulceration was not present.  The varicosities were tender to palpitation.  The left lower extremity had no edema, statis pigmentation or eczema, ulceration, and there were no visible or palpable varicose veins.  There was redness and discoloration of the right lower leg.  A diagnosis of varicosities of the right lower extremity was given.  

A VA examination was conducted in October 2010.  The examiner noted a review of the Veteran's claim file.  The examiner noted that on the right lower leg edema and skin discoloration was present and persistent, and there was constant pain.  A physical examination revealed that the right lower leg had normal color, no trophic changes, no ulceration, and normal pulse.  The right lower leg does have edema, but it is not massive or boardlike edema.  There was statis pigmentation or eczema.  Ulceration was not present.  There was soft tissue swelling of the right calf versus the left calf.  The left lower extremity had no edema, statis pigmentation or eczema, no ulceration, and there were no visible or palpable varicose veins.  The examiner noted that there was redness and dislocation of the right lower leg.  The Veteran is currently employed full time as a contract specialist.  A diagnosis of varicosities in the right lower extremity with soft tissue swelling of the right calf was given, and it was noted that the condition has significant effects on occupation. 

Under the provisions of Diagnostic Code (DC) 7120, a non-compensable rating is warranted for asymptomatic palpable or visible varicose veins.  A 10 percent rating is warranted for intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or by compression hosiery.  A 20 percent rating is warranted for persistent edema that is incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  Finally, a total (100 percent) rating is assigned for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, DC 7120.  

Regarding the left lower extremity, under the provisions of DC 7120, a non-compensable rating is warranted for asymptomatic palpable or visible varicose veins.  A 10 percent rating is warranted for intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking.  The October 2002 VA examination report notes that the Veteran had mild varicose veins of the left leg, and the September 2009 and October 2010 VA examination reports note that the left leg had no visible or palpable varicose veins and no edema or statis pigmentation or eczema.  Because the competent evidence of record indicates the Veteran's service connected varicose veins of the left lower extremity manifest no palpable or visible varicose veins that cause intermittent edema or aching and fatigue in the extremity, a compensable rating is not warranted under 38 C.F.R. § 4.104, DC 7120.  

Regarding the right lower extremity, under DC 7120, a 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  38 C.F.R. § 4.104.  The October 2002, September 2009, and October 2010 VA examination reports all clearly note that the Veteran has edema of his right leg.  Similarly the October 2002 VA examination report notes the Veteran reported darkened skin; the September 2009 VA examination report notes that the Veteran has statis pigmentation or eczema of his right lower extremity; and the October 2010 VA examination report notes that the Veteran has statis pigmentation or eczema.  Because the competent evidence of record indicates the Veteran's varicose veins of the right leg manifests persistent edema and statis pigmentation or eczema, a 40 percent rating is warranted under 38 C.F.R. § 4.104, DC 7120.  

A higher 60 percent rating is warranted for varicose veins manifesting persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  The September 2003 VA treatment record notes that the Veteran's right lower extremity did not have ulceration, and the September 2009 and October 2010 VA examination reports note that the right lower extremity did not have ulceration.  Additionally, the Veteran has not claimed that his varicose veins cause ulceration of either of his legs.  Therefore, because the competent evidence of record clearly shows that the Veteran's varicose veins of the right lower extremity do not manifest persistent ulceration, a higher 60 percent rating is not warranted under 38 C.F.R. § 4.104, DC 7120.  

A 100 percent rating is assigned for varicose veins manifesting massive board-like edema with constant pain at rest.  The September 2009 VA examination report notes that the Veteran's right lower extremity had edema, which was not massive, but was boardlike.  The October 2010 VA examination found that the Veteran's right leg had edema, but it was not massive and not boardlike.  There is no other medical evidence of record indicating that the Veteran's right leg has boardlike edema.  The Veteran has a full time job and can walk and stand, which supports the conclusion that he does not have massive boardlike edema.  Given this and the lack of other medical evidence indicating massive boardlike edema, a 100 percent rating under DC 7120 is not warranted.  38 C.F.R. § 4.104. 

B.  Entitlement to an Increased Rating for Status post Testicular Cancer  

The Veteran seeks an initial evaluation in excess of 0 percent prior to September 8, 2009, and in excess of 10 percent after September 8, 2009, for service-connected  status post testicular cancer with removal of the left testicle and scar.     

The April 2003 rating decision on appeal granted the Veteran service connection for status post testicular cancer with removal of the left testicle and scar with a 0 percent evaluation, effective September 1, 2002, under 38 C.F.R. § 4.115b, DC 7524.  An August 2011 rating decision granted the Veteran a 10 percent rating for scar, status post testicular cancer, to include condyloma acuminata and removal of the left testicle, effective September 8, 2009, under 38 C.F.R. § 4.115b, DC 7524-7804.      

The Veteran's disability can be rated under various diagnostic codes.  

Under 38 C.F.R. § 4.115b, DC 7524, removal of one testicle warrants a 0 percent rating and removal of both warrants a 30 percent rating.  The RO granted entitlement to special monthly compensation (SMC) for anatomical loss of a creative organ in the April 2003 rating decision, and the Veteran has not appealed the level or effective date of the grant of SMC so it is not before the Board.  

The medical evidence of record shows that only the Veteran's left testicle was removed during service and that he currently has a right testicle.  The Veteran does not contend otherwise.  Thus, a higher 30 percent rating is not warranted under 38 C.F.R. § 4.115b, DC 7524.  

There is no medical evidence of record indicating, nor does the Veteran contend, that his testicular cancer has recurred or has been malignant during the pendency of his claim.  An October 2002 VA contracted examination notes that the Veteran had an orchiectomy in 1985 due to testicular cancer and has no symptomology at this time from the condition.  A September 2009 VA examination report notes that the Veteran had testicular cancer in 1985, and that a study during service in 1987 indicated that he was negative for cancer.  Therefore a 100 rating under 38 C.F.R. § 4.115b, DC 7528, for malignant neoplasms of the genitourinary system, is not for application at any time during the pendency of his claim.  

Benign neoplasms of the genitourinary system are rated under 38 C.F.R. § 4.115b, DC 7529, as voiding dysfunction or renal dysfunction, whichever is predominant.  An October 2002 VA examination report notes that the Veteran had a orchiectomy in 1985 and condyloma in 1987, and has had no problems with urination.  He does not have problems with incontinence of urine or impotence, and has no symptomatology at this time from either condition.  Nor does the Veteran claim that he has any problems with voiding or urination or renal dysfunction of any sort.  Thus, a rating pursuant to 38 C.F.R. § 4.115a, renal and voiding dysfunction is not warranted at any time during the pendency of the Veteran's claim.  

Finally, the Veteran's disability has been rated under the criteria for scars, which are contained in 38 C.F.R. § 4.118.  

The RO originally granted service connection for scar, status post testicular cancer, to include removal of the left testicle in the April 2003 rating decision on appeal.  The Veteran's service connection claim was received by the RO on September 5, 2002.  

Two amendments were made to the criteria for rating the skin, effective August 30, 2002 and October 23, 2008.  See 67 Fed. Reg. 49,596 (July 31, 2002) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7833 (2002); 73 Fed. Reg. 54,708  (September 23, 2008) (codified at 38 C.F.R. § 4.118 , Diagnostic Codes 7800 to 7805 (2009)).  Generally, in a claim for an increased rating, the Board considers both the former and current schedular where the rating criteria are amended during the course of an appeal.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, the amendments to the rating criteria in 2002 occurred before the Veteran filed his service connection claim in September 2002, and the amended regulations effective October 2008 are only applicable to claims received on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008).  Therefore, the rating criteria in effect prior to August 2002 and the amended regulations effective October 2008 will not be addressed in the present decision.  

A scar, like the Veteran's, not involving the head, face, or neck can be rated under Diagnostic Codes 7801, 7802, 7803, 7804, and/or 7805.  However, assigning multiple ratings for the Veteran's individual scars would constitute prohibited pyramiding.  38 C.F.R. § 4.14. 

Under Diagnostic Code 7801, scars that are deep or that cause limited motion warrant a 10 percent rating when they cover an area or areas at least 6 sq. inches (39 sq. cm.), but less than 12 sq. inches (77 sq. cms), a 20 percent rating when they cover an area or areas at least 12 sq. inches (465 sq. cm.), but less than 72 sq. inches (465 sq. cms), and a 30 percent rating when they cover an area or areas at least 72 square (sq.) inches (465 sq. cm.), but less than 144 sq. inches (929 sq. cms).  38 C.F.R. § 4.118.  

Note 1 to DC 7801 indicates that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part.  38 C.F.R. § 4.118.  A deep scar is one associated with underlying soft tissue damage.  Id., Note (2).  

Under DC 7802, scars that are superficial and do not cause limited motion warrant a maximum 10 percent rating when they cover an area of at least 144 sq. inches (929 sq. cm.) or more.  

Under DC 7803, scars that are superficial and unstable warrant a maximum 10 percent rating.  Note 1 to Diagnostic Code 7803 defines an unstable scar as one where there is frequent loss of covering of skin over the scar.

Under DC 7804, scars that are superficial and painful on examination warrant a maximum 10 percent rating.  Note 1 to DC 7804 notes that a superficial scar is one not associated with underling soft tissue damage.  

Diagnostic Code 7805 provides for scars to be rated on limitation of function of the affected part.  38 C.F.R. § 4.118 , DC 7805.   

Entitlement to a Separate Compensable Evaluation for a Scar, status post Testicular Cancer 

The April 2003 rating decision on appeal granted the Veteran service connection for status post testicular cancer with removal of the left testicle and scar with a 0 percent evaluation, effective September 1, 2002, under 38 C.F.R. § 4.115b, DC 7524.  

However, the medical evidence of record clearly indicates that the Veteran's testicular cancer surgery during service resulted in two scars.  A September 2009 VA examination report notes that the Veteran had surgery in 1985 resulting in a 1 by 20 cm. scar of his midline abdomen.  On physical examination, the scar is painful and deep, but has no signs of skin breakdown, edema, inflammation, or keloid formation, and no evidence of other disabling effects.  A second scar was noted on the left inguinal area and resulted from a second 1985 surgery, and it is 1 by 6 cms.  On physical examination, the scar is painful and deep, but has no signs of skin breakdown, edema, inflammation, or keloid formation, and causes no other disabling effects.

An October 2010 VA examination report notes that the Veteran was discovered to have cancer in 1985 and had a left orchiectomy in September 1985 and exploratory lymph node discotomy in October 1985.  He has a large scar down the middle of his abdomen and pelvis and a scar across the left inguinal area and there is pain under parts of the scars when twisting his torso and bending.  

An August 2011 rating decision granted the Veteran a 10 percent rating for scar, status post testicular cancer, to include condyloma acuminata and removal of the left testicle, effective September 8, 2009, under 38 C.F.R. § 4.115b, DC 7524-7804.  This decision granted the Veteran a 10 percent rating under the current 38 C.F.R. § 4.118, DC 7804, which notes that that one or two scars that are painful are to be rated as 10 percent disabling.  The RO incorrectly applied the current scar regulations rather than those in effect prior to October 23, 2008.  Under the criteria in effect prior to October 23, 2008, under 38 C.F.R. § 4.118, DC 7804, a maximum 10 percent rating is warranted for a scar that is painful on examination.  The September 2009 and October 2010 VA examination reports both indicate that the Veteran has two scars, both of which are painful on examination.  Unlike the current DC 7804, which specifically notes that 1 or 2 painful scars are to be assigned one 10 percent rating, the version of DC 7804 in effect prior to October 23, 2008, in no way indicates that numerous scars that are painful on examination should be given only a single 10 percent rating.  Thus, because the competent evidence of record indicates that the Veteran has two scars that are painful as a result of his in-service surgery for prostate cancer, two separate 10 percent ratings are warranted under DC 7804.  

Rating in Excess of 0 percent prior to September 8, 2009

A VA contracted examination was conducted in October 2002.  The examiner noted the Veteran's orchiectomy in 1985 and that he has no symptomatology at this time.  A physical examination was conducted, and it was noted that the Veteran had a large 20 cm. by 1 cm. scar on the abdomen from a lymphadenectomy, which is not limiting.  A diagnosis of retroperitoneal lymphadenectomy: testicular cancer, status post left orchiectomy and retroperitoneal lymphadenectomy with residual of scar, was given.  

Under Diagnostic Code 7801, scars, other than of the head, face or neck, that are deep or that cause limited motion warrant a 10 percent rating when they cover an area or areas at least 6 square (sq.) inches (39 sq. cm.), but less than 12 sq. inches (77 sq. cms).  38 C.F.R. § 4.118.  Because the medical evidence of record shows that the Veteran's scar is only 1 cm. by 20 cm., rather than at least 39 sq. cm., it does not warrant a compensable rating under DC 7801 prior to September 8, 2009.  

Similarly, because the medical evidence of record shows that the Veteran's scar is significantly smaller than 929 sq. cm., it does not warrant a 10 percent rating under DC 7802, prior to September 8, 2009.  

Under DC 7803, superficial and unstable and unstable scars warrant a 10 percent rating, however because the medical evidence of record prior to September 8, 2009, does not indicate that the Veteran's scar results in frequent loss of covering of skin over the scar, or that his scar is unstable, a 10 percent rating under DC 7803 is not warranted.   

Finally, under DC 7804, scars, superficial and painful on examination warrant a maximum 10 percent rating.  The October 2002 VA contracted examination does not indicate that the Veteran's scar was painful on examination, nor is there any other medical evidence of evidence indicating this prior to September 8, 2009, and, accordingly, a 10 percent rating under DC 7804 is not warranted prior to September 8, 2009.     

Diagnostic Code 7805 provides for scars to be rated on limitation of function of the affected part.  38 C.F.R. § 4.118.  The October 2002 VA contracted examination report notes that the Veteran's scar is not limiting, nor is there any other medical evidence of record indicating that the scar causes limitation of motion or loss of function.  Thus, the Veteran is not entitled to a rating pursuant to DC 7805 prior to September 8, 2009.  Id. 

Ratings in Excess of 10 percent after September 8, 2009

A September 2009 VA examination report notes that the Veteran had surgery in 1985 resulting in a 1 by 20 cm scar of his midline abdomen.  On physical examination, the scar is painful and deep, but has no signs of skin breakdown, edema, inflammation, or keloid formation, and causes no other disabling effects.  A second scar was noted on the left inguinal area and resulted from a second 1985 surgery, and it is 1 by 6 cm.  On physical examination, the scar is painful and deep, but has no signs of skin breakdown, edema, inflammation, or keloid formation, and causes no other disabling effects.

An October 2010 VA examination report notes that physical examination revealed a 1 by 20 cm scar of his midline abdomen.  On physical examination, the scar is painful and deep, but has no sings of skin breakdown, edema, inflammation, or keloid formation, and causes no other disabling effects.  A second scar was noted on the left inguinal area and resulted from a second 1985 surgery, and it is 1.5 by 6 cm.  On physical examination, the scar is deep, but has no signs of skin breakdown, edema, inflammation, or keloid formation, and causes no other disabling effects.

Under Diagnostic Code 7801, scars, other than of the head, face or neck, that are deep or that cause limited motion warrant a 20 percent rating when they cover an area or areas at least 12 square (sq.) inches (77 sq. cm.), but less than 72 sq. inches (465 sq. cms).  38 C.F.R. § 4.118.  Because the medical evidence of record shows that the Veteran's scars are only 1 by 20 cm. and 1.5 by 6 cm., neither scar warrants a rating in excess of 10 percent under DC 7801 after September 8, 2009.  

Under DC 7802, 7803, and 7804 a maximum 10 percent rating is warranted for a scar and, accordingly, neither of the Veteran's scars can receive a rating in excess of 10 percent under these codes after September 8, 2009.  

Diagnostic Code 7805 addresses provides for scars to be rated on limitation of function of the affected part.  38 C.F.R. § 4.118, DC 7805.  The September 2009 and October 2010 VA examination reports note that the Veteran's scars do not have any disabling effects, nor is there any other medical evidence of record indicating that the scars cause limitation of motion or loss of function.  Thus, the Veteran is not entitled to a rating pursuant to DC 7805 after September 8, 2009.  Id. 

The Veteran is certainly competent to report symptoms, such as pain, because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  And as a lay person, he has provided such guidance.  However, he is not competent to diagnosis specific manifestations of his disabilities such as whether his varicose veins cause edema or whether his scars are unstable, as he lack medical training.  The detailed opinions provided by VA and private medical professionals of record clearly demonstrate that a rating of 40 percent, but no more, for varicose veins of the right leg is warranted; a rating in excess of 0 for varicose veins of the left legs is not warranted; a higher rating for his previously service-connected scar is not warranted at any time during the course of the appeal; and a separate rating of 10 percent for a second scar is warranted.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

At no time prior to September 8, 2009, has the Veteran's status post testicular cancer with removal of the left testicle and scar warranted a rating in excess of 0 percent and at no time after September 8, 2009, has it warranted a rating in excess of 10 percent.  Similarly, at no time has the Veteran's 40 percent rating for varicose veins of the right leg warranted a rating in excess of 40 percent and at no time has his left varicose veins warranted a rating in excess of 0 percent.  Accordingly, further staged ratings are not for application.  See Hart, 21 Vet. App. at 505. 
The preponderance of the evidence is against a rating in excess of 40 percent for varicose veins of the right lower extremity, in excess of 0 percent for varicose veins of the left lower extremity, and in excess of 0 percent prior to September 8, 2009 and in excess of 10 percent thereafter for residuals of testicular cancer; there is no doubt to be resolved; and further increased ratings are not warranted.  Gilbert, 1 Vet. App. at 57-58. 

Nor does the Veteran qualify for extra-schedular consideration for his service-connected varicose veins or residuals of testicular cancer.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.   If not, the second step is to determine whether the claimants exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. see also 38 C.F.R. § 3.321(b)(1)  (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms, such as a painful and swollen right lower extremity and painful scars, that the Veteran describes and the findings made by the various medical professionals are the symptoms included in the criteria found in the rating schedule for the Veteran's varicose veins and scar disabilities.  The schedular criteria are not inadequate for rating this Veteran's disabilities, and the other two steps in the analysis of extra-schedular ratings need not be reached.  See Thun, supra. 

An inferred claim for a total disability rating based on individual unemployabilty (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered; however, the Veteran is currently working full time a contract specialist.  Thus, because the Veteran is employed, a TDIU claim has not been raised by the evidence of record.


ORDER

Entitlement to an initial evaluation of 40 percent, but no more, for varicose veins of the right lower extremity is granted.  

Entitlement to an initial evaluation in excess of 0 percent for varicose veins of the left lower extremity is denied.  

Entitlement to a separate initial compensable evaluation of 10 percent, but no more, for a scar associated with a service-connected status post testicular cancer with removal of the left testicle and scar is granted.  

Entitlement to an initial evaluation in excess of 0 percent prior to September 8, 2009, and in excess of 10 percent after September 8, 2009, for service-connected for status post testicular cancer with removal of the left testicle and scar is denied.  


REMAND

The Veteran seeks higher initial ratings for low back, right knee, and bilateral hallux valgus disabilities.  

VA's duty to assist a claimant includes providing a medical examination when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4). 

A.  Right Knee and Low Back

Since the Veteran's last VA examination assessing the severity of his right knee and low back disabilities in October 2010, the medical evidence of record indicates that his service connected disabilities may have worsened.  

Specifically, regarding his right knee, February and June 2011 private operative reports indicate that the Veteran underwent arthroscopies and meniscectomies of the right knee.  Regarding his low back disability, March, April, and May 2011 private treatment records notes that the Veteran was given epidural steroid injections at the L4-5 level of his spine for lumbosacral radiculitis and that his lumbar spine had limited range of motion.  Additionally, a February 2011 private treatment record indicates that the Veteran has been diagnosed with sciatica. 

Because the medical evidence of record indicates that the Veteran's service-connected right knee and low back disabilities may have worsened since his last VA examinations, new VA medical examinations are necessary to assess the current severity of the Veteran's service connected right knee and low back disabilities before the Board adjudicates his claims.  See 38 C.F.R. § 3.159(c)(4).  

Additionally, under 38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine Note (1), neurological abnormalities are to be rated separately under the appropriate diagnostic code.  Given that the medical evidence of record indicates that the Veteran's low back disability may manifest neurologic abnormalities such as radiculitis or sciatica, during his VA examination assessing the severity of low back disability, the examiner should also determine the nature and etiology of any current neurologic abnormalities the Veteran may have.  See 38 C.F.R. § 3.159(c)(4).  

B.  Bilateral Hallux Valgus

The Veteran's hallux valgus disabiities are rated under 38 C.F.R. § 4.71a, DC 5280.  The evidence of record indicates that the Veteran's disabilities could possibly be granted a higher rating under 38 C.F.R. § 4.71a, DC 5279, metatarsalgia, anterior, and DC 5280, functional impairment equivalent to the amputation of the great toe.  A new VA medical examination is necessary to assess the current severity of the Veteran's service connected hallux valgus disabilities of the left and right foot and the RO must consider whether the disability should be rated under other diagnostic codes.  See 38 C.F.R. § 3.159(c)(4).  


The Veteran is notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for VA examination (s) without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for examination by an appropriate medical professional to determine the current severity of his service connected right knee disability.  All indicated tests and studies should be performed.  

2.  Schedule the Veteran for examination by an appropriate medical professional to determine the current severity of his low back disability and the nature and etiology of any current neurologic abnormalities that he may have.  All indicated tests and studies should be performed.  As to any neurologic abnormality identified, the examiner is to provide an opinion as to whether it is at least as likely as not caused or aggravated by the Veteran's service-connected low back disability. 

The examiner is to comment on the February and June 2011 private treatment records indicating that the Veteran has radicular symptoms and sciatica.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3.  Schedule the Veteran for examination by an appropriate medical professional to determine the current severity of his service connected hallux valgus of the right and left feet disabilities.  All indicated tests and studies should be performed.  The examiner is to specifically comment on whether the Veteran's service connected hallux valgus of the left and right feet manifest metatarsalgia, anterior (Morton's disease), and whether his hallux valgus of the left and right feet represent the functional equivalent of amputation of the great toe.  See 38 C.F.R. § 4.71a, DCs 5279 and 5280.  

The claim folder must be made available to each examiner for review in conjunction with their examination.  A detailed rationale for all medical opinions must be provided. 

4.  Thereafter, any additional development deemed appropriate should be accomplished.  The claims should then be re-adjudicated.  If any of the claims remain denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


